IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF TEXAS
- HOUSTON/GALVESTON DIVISION nies sises cours.

| Southern District of Texas
| FILED

: DEC 1.6 2020
JABCO OZ Fund, LLC, |
Plaintifi, David J. Bradley, Clerk of Court

Civil Case Action Number

204267

versus

 

Faatuise Roberts, Robert
White, 333 Custom
Spectrum, Inc., and
California’s Best
Distributors, LLC,
Defendants.

OA L2 LF? GOP? M3 M2 Sa SI? LG M2 M2 GG

NOTICE OF REMOVAL

Defendants Paatuise Roberts, Robert White, 333 Custom
Spectrum, Inc., and California Best Distributors, LLC Sonny’s Beach
Service, Inc., (“Defendants”) hereby gives notice of removal of the above-
entitled action from the 080th Judicial District Court of Harris County,
Texas, to the United States District Court for the Southern District of
Texas, Houston/Galveston Division under Title 28 U.S.C., §§ 1333,

1441, and 1446. In support thereof, Defendants respectfully show as
follows. |
| |
|

I. Introduction and Factual Summary

AL Plaintiff JABCO OZ Fund, LLC (“JABCO”) is a Texas limited
liability company whose members reside in Texas. (Petition, page
2,938)
- 2, : Defendants Faatuise Roberts; Robert White, 333 Custom »
: Spectrum, Inc., and California Best Distributors, LLC Sonny’s
| Beach Service, Inc. are all California residents, and all the
- members of California Best Distributors, LLC reside in California.
“Petition, page 2 qq 4-7.)
3. On or about March. 5, 2020 Plaintiff JABCO filed its Original —
Petition i in the 080 Judicial District Court of Harris County,
Texas.
4. Plaintiff's JABCO's Original } Petition alleges that is delivered 370
liters of CBD crude oil worth $684, 000 to Defendants in California
a for Defendants “CBD” is. the common name for Cannabidiol, a

|

derivative of the Cannabis sativa L. hemp, usually made from —

“hemp” (a Cannabis plant having less 0.3% Delta 9 THC). See

 
|
!
|

 

5. Plaintiff JABCO delivered its CBD crude oil to Defendants in

California for Defendants to remove the Delta 9 THC content of
‘Plaintiff JABCO’s cannabis oil to make it saleable since JABCO’s
cannabis, CBD oil’s Delta 9 THC content exceeded federal and.

| state legal limits. |

. CBC crude oil is generally made from the Cannabis sativa L. plant

that has less than 0.3% Delta 9 THC dry weight per volume

(“hemp” [see 7 U.S. Code, § 16390]), because ifthe Delta 9 THC

; levels ofthe Cannabis sativa L. plants exceed 0.3% Delta 9 THC

content in their dry weight per volume, then the Cannabis sativa ~

7 L. plants and their derivatives are “cannabis” and not hemp under

the U.S. Controlled Substances Act, Title 21 U.S.C., § 802(a)(16).

 

7.. Plaintiff JABCO further alleges that after Defendants remediated
| |
_JABCO’s CBD crude oil, the resulting damage to its oil’s CBD

content rendered the JABCO CBD crude valueless “unsaleable
—— | 3 a
and useless” Petition, page 1, introductory paragraph).
If |
8. Plaintiff JABCO seeks more than $100,000 in monetary relief
against Defendants. (Petition, page 1, { 1.)
II. Timeliness of Removal

9. On or about the late evening of November 5, 2020, Defendant
Robert White received a copy of Plaintiff JABCO’s subject
Petition. |

10. Defendants have therefore timely removed plaintiff JABCO’s
Texas State Court Petition here under Title 28 U.S.C. §1446(b),
Board of Regents of Univ. of Tex. Sys. v. Nippon Tel. & Tel. Corp.,
A78 F.3d 274, 278 (5th Cir. 2007), FRCP 6(a) and 26(a) and (c),
and under Milburn v. Zurich Am. Ins, CO., 334 F.R.D. 190, 191-
192 (E.D. Mo, 2020), as the first defendant to receive notice of
Plaintiff JARCO’s Petition sought removal along with the
unserved co-defendants “within 30 days” from receipt of Plaintiff
JABCO’s Petition, in that the 30 day, December 5, 2020, is a
Saturday, giving Defendants until the following Monday to file
this Notice of Removal, and a// Defendants join in this Notice of

Removal.

 
///

//
Hf
III. Basis for Removal
11. On its face, the Petition shows complete federal diversity

jurisdiction exists in a civil action between residents of different
States (Texas for plaintiff and California for all defendants) where
Plaintiff is admittedly seeking more than $100,000 in monetary
damages against Defendants and each of them, thereby invoking
federal diversity jurisdiction.

12. Specifically, JABCO’s Petition shows that Plaintiff seeks
$683,935 in damages from Defendants. (Petition, page 13, { 59.)
Plaintiff JABCO also seeks additional exemplary damages against

Defendants. (Petition, page 14, { 61.) So, the amount in

controversy requirement is met on the face of the Petition.
|

1

13. Additionally, federal question jurisdiction exists in that the
face of the Petition shows that Plaintiff JABCO unlawfully moved
a federally controlled substance, a Cannabis oil containing more

than 0.3% Delta 9 THC (hence the need for Defendants’
| 5
|
|
|

remediation services) across State lines in violation of the
Controlled Substance Act, even if the Plaintiff's Cannabis oil
- came from “hemp, which Congress has defined as “HEMP The .
: term hemp’ means the plant Cannabis sativa L. and any part of ©
that plant, including the seeds thereof and all derivatives,
extracts, cannabinoids, isomers, acids, salts, and salts of isomers,
whether growing or not, with a delta-9 tetrahydrocannabinol
concentration of not more than 0.3 percent on a dry weight basis.”
7 US. Code s 16390(1). Thus, there is an issue whether Plaintiff
has unclean hands under federal law by making and performing ae
federally illegal contract with Defendants based on the facts pled
in Plaintiffs Petition.
14. ‘That is Plaintiff JABCO could neither transport nor
contract to have Defendants remediate the Delta 9 THC from
Plaintiff JABCO’s CBD crude oil lawfully, as no exception to the |
federal Controlled Substances Act under the federal Agricultural |
Improvement Act of 2019 exists when the Delta 9 THC content is
too high, which is material question of federal law implicated by

Plaintiff JABCO’s claims against Defendants. See, e.g.,

https://www.am: visite i] ExecSumandL

 
 

il
Hf |
H/ |
IV . All Defendants Consent to Removal
15. All Defendants join in or consent to the removal of this case

- to federal court under Title 28 U.S.C. §1446(b)(2)(A) and have
authorized their attorneys of record signing below under FRCP 11

to file this Notice on their behalf.

V. Defendants Have Given Notice of this Notice

16. Under Title 28 US. C. § 1446(d), prompt written notice of the
filing of this N otice of Removal is being given to all parties, and a
| |

| true and correct copy of the Notice of Removal that is being sent to
the Harris County District Clerk for filing is attached.
“VL Defendants’ Compliance with Title 28 U.S.C. § 1446(a)
|
‘17. Under Title 28 U.S.C. § 1446(a) and Local Rule 81 for the
United States District Court for the Southern District of Texas,
the following items are attached to this Notice of Removal: The

“state court file documents are attached as Exhibit A is the Petition

 
{

|
filed in State Court being removed here, and Exhibit B consists of
|
the State Court documents to the extent currently available to
Defendant and the balance of the additional information required

under Local Rule 81(6).

VII. This District and Division Is the Proper Venue

18. Venue for removal is proper in this district under Title 28
U.S.C. 1446(a) because the state court in which this action has

been pending is in this district and division.

// |

Hf

Hf
|
|

VII.

Conclusion and Request for Relief

19. ~=— All prerequisites for removal are satisfied, and removal is

proper under Title 28 U.S.C. §§ 1333, 1441(a), and 1446.

Defendants respectfully request that this Court remove this

lawsuit to the Southern District of Texas, Houston/Galveston

Division and for any other relief that is proper.

Respectfully submitted, ©

HOR wy ee

Sohn. Armsth tong
Calif. State Bar No. 183912
Horwitz + Armstrong,

_ A professional law corporation

14 Orchard, Suite 200

Lake Forest, CA 92630

Tel. 949-540-6540

Fax 949-334-0696

Cell 949-390-4307
www.horwitzarmstrong.com

email:
